May 6, 2015 VIA EDGAR Division of Corporation Finance Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re:HealthWarehouse.com, Inc. Withdrawal of Registration Statement on Form S-B filed on April 27, 2015 Commission File No. 333-203680 Ladies and Gentlemen: Pursuant to Rule 477 of the Securities Act of 1933, please withdraw the above referenced Registration Statement on Form S-B.The Registration Statement was intended to be on Form S-8 and was incorrectly filed.No securities were sold under the Registration Statement on Form S-B and the Registration Statement on Form S-8 was subsequently filed. Sincerely, /s/ Lalit Dhadphale Lalit Dhadphale President and Chief Executive Officer 7107 Industrial Rd. • Florence, KY 41042 Tel: (800) 748-7001 • Fax: (888) 870-2808 • www.HealthWarehouse.com
